Ejectment, and to recover damages for an alleged trespass.
Upon denial of the plaintiff's title and claim, there was a verdict and judgment in favor of defendant. Plaintiff appealed.
The exceptions debated before us, and which are brought forward in plaintiff's brief, deal principally with the charge of the court on the subject of constructive and adverse possession. After a careful perusal of the record, as it relates to these exceptions, we are unable to discover any error. The case seems to have been tried in substantial conformity to our decisions on the subject, and we have found no sufficient reason for disturbing the result of the trial.
No error.